Case 8:18-cv-02608-SDM-AAS Document 99 Filed 05/10/19 Page 1 of 4 PageID 3186




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

                             CASE NO.: 8:18-cv-2608-SDM-AAS

   HEALTHPLAN SERVICES, INC.,
   a Florida corporation,

          Plaintiff,

   v.

   RAKESH DIXIT, an individual,
   FERON KUTSOMARKOS,
   an individual,
   E-INTEGRATE, INC.,
   a Florida corporation,
   KNOWMENTUM, INC,
   a Florida corporation,
   and
   MEDIA SHARK PRODUCTIONS, INC.,
   a Florida corporation,

         Defendants.
   ___________________________________/

    Motion for Entry of Protective Order, ESI Order and Computer Code Inspection Order

          HealthPlan Services, Inc. (“HealthPlan”), through its undersigned attorneys, hereby

   moves for entry of a Protective Order, an Electronically Stored Information Order, and a

   Computer Code Inspection Order, pursuant to this Court’s Order (ECF No. 93), and state as

   follows. 1

          As shown in the correspondence attached as composite Exhibit 1, the parties cannot

   agree on the final terms of the Protective Order or the Electronically Stored Information
Case 8:18-cv-02608-SDM-AAS Document 99 Filed 05/10/19 Page 2 of 4 PageID 3187




   Order. The entry of these fundamental discovery agreements is long overdue, and the parties

   having failed to reach agreement, despite considerable effort on their parts and on the part of

   this Court.     Accordingly, HealthPlan moves for entry of the attached Protective Order

   (Exhibit 2), Electronically Stored Information Order (Exhibit 3), and Computer Code

   Inspection Order (Exhibit 4). The remaining disputed issues are as follows.

       I.   Protective Order

            This Court rejected the Defendants’ definition of “Litigation” due to overbreadth and

   lack of jurisdiction: “For purposes of this protective agreement, though, I am willing to adopt

   the HealthPlan proposed language and not Defendants' proposed language because I do think

   it goes beyond my authority.” See Transcript of May 3 Hearing, p27, lns. 12-15. Beyond

   this issue, however, Defendants argued that Defendants’ “experts need to cross-pollinate the

   information between the three cases….” See Transcript of May 3 Hearing, p11, lns. 5-9.

   This Court provided an opportunity to meet and confer about the narrower issue. See

   Transcript of May 3 Hearing, p27, lns. 16-20. After the hearing, Defendants completely

   ignored the purported expert “cross-pollination” issue in their draft proposal. See Exhibit 1,

   pp. 6. In fact, the draft provided by Defendants, Defendants focused entirely on re-litigating

   the rejected definition of “Litigation.” See Defendants’ Proposed Protective Agreement,

   Exhibit 6. The telephonic meet/confer on May 9 was more of the same. In response,

   HealthPlan maintains its stipulation that, subject to the existence of a protective order agreed




   1
    Despite HealthPlan’s requests to submit a single, joint motion, Defendants insisted on filing separate motions
   concerning these orders. See Exhibit 1, p6.


                                                         2
Case 8:18-cv-02608-SDM-AAS Document 99 Filed 05/10/19 Page 3 of 4 PageID 3188




   to by HealthPlan in both Florida cases, an expert qualified in both cases can use confidential

   source code information.

      II. Electronically Stored Information Order

           Rather than resolving issues, Defendants are creating new ones. Having lost their

   attempt to expand the number of custodians beyond 15, Defendants now attempt to double

   the number of searches per custodian from ten to twenty searches. See Defendants’ Proposed

   ESI Agreement, Exhibit 5, para. 12, and Exhibit 1, pp. 3-4. This sharp increase requires that

   HealthPlan conduct some 300 discrete searches for emails, incurring undue and

   disproportional burden and expense relative to the needs of the case. Defendants offer no

   justification for their new demand. In any case, Defendants waived such arguments by not

   raising it in their motion or at the hearing.

      III. Computer Code Inspection Order

           As of the filing of this Motion, the Defendants have agreed to entry of the Computer

   Code Inspection Order at Exhibit 4.

      IV. Conclusion

           Accordingly, HealthPlan respectfully requests that the Court enter the attached Orders

   at Exhibits 2, 3 and 4.

                             LOCAL RULE 3.01(g) CERTIFICATION

           The undersigned certify that they have conferred with opposing counsel, and

   opposing counsel have stated that Defendants oppose the relief sought herein.




                                                   3
Case 8:18-cv-02608-SDM-AAS Document 99 Filed 05/10/19 Page 4 of 4 PageID 3189




                                                     Respectfully submitted,
   Dated: May 10, 2019
                                                     /s/ Alejandro J. Fernandez
                                                     Alejandro J. Fernandez (FBN: 32221)
                                                     Stephen J. Leahu (FBN: 0054037)
                                                     BRINKS GILSON & LIONE
                                                     SunTrust Financial Centre, Suite 3500
                                                     401 E. Jackson Street
                                                     Tampa, FL 33602
                                                     afernandez@brinksgilson.com
                                                     sleahu@brinksgilson.com
                                                     Telephone No. (813) 275-5020
                                                     Telefacsimile No. (813) 275-5021

                                                     Andrew Avsec (IL ARDC No. 6292313)
                                                     Admitted Pro Hac Vice
                                                     William H. Frankel (IL ARDC No.
                                                     3127933)
                                                     Admitted Pro Hac Vice
                                                     BRINKS GILSON & LIONE
                                                     NBC Tower, Suite 3600
                                                     455 N. Cityfront Plaza Drive
                                                     Chicago, Illinois 60611
                                                     aavsec@brinksgilson.com
                                                     wfrankel@brinksgilson.com
                                                     Telephone No. (312) 321-4200
                                                     Telefacsimile No. (312) 321-4299

                                                     Attorneys for Plaintiffs
                                                     Healthplan Services, Inc.



                               CERTIFICATE OF SERVICE

         I HEREBY certify that on May 10, 2019, I electronically filed the foregoing

   document with the Clerk of the Court CM/ECF.

                                                     /s/ Alejandro J. Fernandez
                                                        Alejandro J. Fernandez



                                               4
